 Case: 4:19-cr-01015-HEA Doc. #: 86 Filed: 07/26/21 Page: 1 of 4 PageID #: 269




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                   Plaintiff,                )
                                             )
v.                                           )      Case No. 4:19CR1015 HEA
                                             )
KEITH HAYES,                                 )
                                             )
                   Defendant.                )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on the Report and Recommendation of

Magistrate Judge John M. Bodenhausen, addressing Defendant’s Motion to

Suppress Statements and Evidence, [Doc. No. 22]. In his June 22, 2021 Report and

Recommendation, Judge Bodenhausen recommended that the Defendant’s motion

be denied. Defendant has filed a written objection to this recommendation. For the

reasons set forth below, the Court adopts Judge Bodenhausen’s recommendation.

                                LEGAL STANDARD

      When a party objects to the magistrate judge’s report and recommendation,

the Court must conduct a de novo review of the portions of the report, findings, or

recommendations to which the party objected. See United States v. Lothridge, 324

F.3d 599, 600 (8th Cir. 2003) (citing 28 U.S.C. § 636(b)(1)(A)). Where it has been

shown that the magistrate judge’s order is clearly erroneous or contrary to law, the
 Case: 4:19-cr-01015-HEA Doc. #: 86 Filed: 07/26/21 Page: 2 of 4 PageID #: 270




Court may reconsider the matter. 28 U.S.C. §636(b)(1)(A). Pursuant to 28 U.S.C. §

636(b)(1)(C), the Court reviews the findings of the magistrate de novo. The Court

has reviewed the entire record for this purpose.

                                   DISCUSSION

      In his Report and Recommendation, Judge Bodenhausen recommends denial

of the Motion to Suppress because Defendant’s first statement was given before he

was in custody and the second statement was not the result of an interrogation.

With respect to the .38 caliber pistol seized from Defendant’s waistband, Judge

Bodenhausen recommends denial of the Motion to Suppress because Defendant

has not identified any reason that would support suppression.

      Defendant’s objections to the Report and Recommendation are virtually

identical to his memoranda in support of his motions. He does not specifically

object to Judge Bodenhausen’s findings of fact and conclusions of law. Judge

Bodenhausen thoroughly discusses the facts and law in his Report and

Recommendation. Defendant does not challenge these findings, rather, he states

that the initial encounter with law enforcement was absent any legal justification,

and that the subsequent search and seizure were in violation of Defendant’s

constitutional rights as articulated in his motion. Judge Bodenhausen addressed

the issues and arguments Defendant raised in his motions. His conclusions of law

are based on sound analysis of the law as applied to the facts of this case. The


                                          2
 Case: 4:19-cr-01015-HEA Doc. #: 86 Filed: 07/26/21 Page: 3 of 4 PageID #: 271




initial encounter was clearly based on legal justification as Officer Schaffer

testified that he was investigating a possible robbery and trespass. This gave rise

to a reasonable suspicion that criminal activity may be afoot.

      Defendant’s statement about the gun was in response to the public safety

question Officer Schaffer asked about anything that could stick or prick him. It

had nothing to do with a gun; Defendant volunteered the information. Judge

Bodenhausen correctly concluded that the question was asked to ensure the public

safety and not to elicit incriminating statements.

      With respect to Defendant’s second statement, in order for the statement to

be covered under Miranda, the statement would necessarily be in response to a

question posed by Officer Schaffer. No such question was posed; no violation of

Miranda therefore occurred. Defendant’s objections are overruled.

                                     Conclusion

      Judge Bodenhausen’s conclusions are based on sound legal analysis. The

Court agrees with his conclusions in their entirety. The Recommendation is

adopted in toto.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion to Suppress




                                          3
 Case: 4:19-cr-01015-HEA Doc. #: 86 Filed: 07/26/21 Page: 4 of 4 PageID #: 272




Statements and Evidence, [Doc. No. 22], is DENIED.

     Dated this 26th day of July, 2021.




                               ________________________________
                                 HENRY EDWARD AUTREY
                               UNITED STATES DISTRICT JUDGE




                                          4
